MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                FILED
court except for the purpose of establishing                        Sep 29 2017, 11:21 am
the defense of res judicata, collateral                                  CLERK
estoppel, or the law of the case.                                    Indiana Supreme Court
                                                                        Court of Appeals
                                                                          and Tax Court




ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
R. Patrick Magrath                                       Curtis T. Hill, Jr.
Alcorn Sage Schwartz & Magrath, LLP                      Attorney General of Indiana
Madison, IN
                                                         Ian McLean
                                                         Supervising Deputy Attorney
                                                         General
                                                         Indianapolis, IN



                                           IN THE
    COURT OF APPEALS OF INDIANA

Charles A. Allman,                                       September 29, 2017
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         36A01-1704-CR-883
        v.                                               Appeal from the Jackson Circuit
                                                         Court
State of Indiana,                                        The Honorable Richard W.
Appellee-Plaintiff                                       Poynter, Judge
                                                         Trial Court Cause No.
                                                         36C01-1603-FA-1



Vaidik, Chief Judge.




Court of Appeals of Indiana | Memorandum Decision 36A01-1704-CR-883 | September 29, 2017     Page 1 of 6
                                          Case Summary
[1]   Charles A. Allman molested his stepdaughter for nearly a decade and was

      charged with seventeen felonies. He pled guilty to one of the charges, Class A

      felony child molesting, and was sentenced to forty-five years. He now appeals,

      arguing that his “nearly maximum sentence” is inappropriate. Because Allman

      has failed to persuade us that his sentence is inappropriate, we affirm.



                            Facts and Procedural History
[2]   In October 2015, twenty-one-year-old D.G. reported to DCS that her stepfather,

      Allman, had molested her starting in 1999 when she was five years old and

      continuing until 2008 when she was fourteen years old. The molestations,

      which occurred while D.G.’s mother was not home, started with French kissing

      and fondling while Allman and D.G. played a game called “tent;” progressed to

      fellatio on Allman and digital penetration of D.G.’s vagina; advanced to

      attempted vaginal and anal intercourse when D.G. was about nine or ten years

      old; and culminated with sexual intercourse in 2008 when D.G. was fourteen

      years old. In addition, Allman took photographs and videos of D.G. in various

      sexual positions during this period.


[3]   Allman was arrested in March 2016. When police took him into custody, he

      confessed to molesting D.G. The State ultimately charged Allman with

      seventeen felonies, including child molesting and attempted child molesting,

      vicarious sexual gratification, sexual misconduct with a minor, and child


      Court of Appeals of Indiana | Memorandum Decision 36A01-1704-CR-883 | September 29, 2017   Page 2 of 6
      solicitation. The charged conduct covers nine years (1999 to 2008) and

      contains the following breakdown of felonies: ten Class A felonies, two Class B

      felonies, three Class C felonies, and two Class D felonies.


[4]   In February 2017, Allman and the State entered into a plea agreement in which

      Allman agreed to plead guilty to one of the counts: Count 1, Class A felony

      child molesting (fellatio), which alleges that the act occurred between January

      1, 1999, and June 30, 2001. In exchange, the State agreed to dismiss the

      remaining sixteen counts. According to the plea agreement, the trial court had

      the “sole discretion” to determine Allman’s sentence. Appellant’s App. Vol. II

      p. 59.


[5]   At the March 2017 sentencing hearing, Allman, who was fifty-two years old,

      testified that he was “sorry for anything [he’s] done to hurt [D.G.]” and that he

      was “sorry it ever happened.” Sent. Tr. p. 12. D.G., who was married and had

      a child, testified that she had intended not to tell anyone about the molestations

      because Allman had convinced her that “everyone would be mad at [her] if

      [she] told anyone.” Id. at 20. She said that she had been “desperate” to tell

      someone but was “so scared” of her family “hat[ing]” her because of “how [it]

      would change all of [their] lives.” Id. D.G. also testified that over the years,

      Allman had threatened her with weapons, physical violence, and criminal

      prosecution for prostitution. She said that the day before her wedding, Allman

      had asked her to have sexual intercourse “one more time.” Id. at 26. When she

      said no, Allman said that he was just testing her and that she had his blessing to

      get married. D.G. testified that she decided to come forward in October 2015

      Court of Appeals of Indiana | Memorandum Decision 36A01-1704-CR-883 | September 29, 2017   Page 3 of 6
      when her fourteen-year-old half-sister (Allman’s biological daughter) alleged

      that Allman had “grabb[ed] and smack[ed] [her] butt” and was coming into the

      bathroom while she showered. Id. at 21. D.G. explained that she did not want

      her half-sister to go through what she did.


[6]   The trial court identified the following aggravators: (1) D.G. was between five

      and seven years old when the conduct underlying Count 1 happened; (2)

      Allman was D.G.’s stepfather and abused his position of trust; (3) Allman is

      likely to reoffend; (4) the nature and circumstances of the crime in that the

      molestations occurred over a long period of time and Allman scared D.G. into

      hiding the abuse. The court identified one mitigator: Allman pled guilty. The

      court found that the aggravators “grossly outweigh[ed]” Allman’s guilty plea to

      Count 1. Id. at 41. The court sentenced Allman to forty-five years in the

      Department of Correction.


[7]   Allman now appeals his sentence.



                                 Discussion and Decision
[8]   Allman contends that his “nearly maximum sentence” of forty-five years is

      inappropriate. Appellant’s Br. p. 9. Allman asks us to reduce it pursuant to

      Indiana Appellate Rule 7(B), which provides that an appellate court “may

      revise a sentence authorized by statute if, after due consideration of the trial

      court’s decision, the Court finds that the sentence is inappropriate in light of the

      nature of the offense and the character of the offender.” Because we generally


      Court of Appeals of Indiana | Memorandum Decision 36A01-1704-CR-883 | September 29, 2017   Page 4 of 6
       defer to the judgment of trial courts in sentencing matters, Norris v. State, 27

       N.E.3d 333, 335-36 (Ind. Ct. App. 2015), defendants have the burden of

       persuading us that their sentences are inappropriate, Thompson v. State, 5 N.E.3d

       383, 391 (Ind. Ct. App. 2014). “Whether a sentence is inappropriate ultimately

       turns on the culpability of the defendant, the severity of the crime, the damage

       done to others, and a myriad of other factors that come to light in a given

       case.” Id. (citing Cardwell v. State, 895 N.E.2d 1219, 1224 (Ind. 2008)).


[9]    Here, Allman faced a sentencing range of twenty to fifty years, with an advisory

       sentence of thirty years. Ind. Code § 35-50-2-4(a). The trial court sentenced

       him to forty-five years.1


[10]   Allman makes no argument that the nature of his offense warrants a reduction

       in his sentence. Instead, Allman focuses entirely on his character. Allman

       notes that he had no criminal record before his arrest in this case, has no history

       of substance abuse, has a GED, and was employed as a sales associate at

       Walmart for eleven years at the time of his arrest. While all these things may

       be true, the heinous nature of Allman’s offense more than justifies his forty-five-

       year sentence in this case. Allman molested his stepdaughter for nearly a

       decade, starting when she was five years old, threatened her with weapons if

       she told anyone, took pictures and videos of her in sexual positions, and




       1
        Although Allman pled guilty to only one count covering 1999 to 2001, he admits on appeal that his
       “inappropriate conduct” continued well past 2001. See Appellant’s Br. p. 7. Pursuant to Allman’s guilty
       plea, the maximum sentence he faced was fifty years. As the State notes, he faced hundreds of years had he
       been convicted of all charges. See Appellee’s Br. p. 13.

       Court of Appeals of Indiana | Memorandum Decision 36A01-1704-CR-883 | September 29, 2017        Page 5 of 6
       continued his inappropriate behavior on the eve of her wedding. Although

       Allman admitted to police that he had molested D.G. and pled guilty to one of

       the counts, sixteen felonies were dismissed. Allman has failed to persuade us

       that his less-than-maximum sentence for one count of Class A felony child

       molesting is inappropriate.


[11]   Affirmed.


       Mathias, J., and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 36A01-1704-CR-883 | September 29, 2017   Page 6 of 6